Citation Nr: 1734717	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an acquired psychiatric condition, to include major depressive disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for diabetes mellitus (impaired fasting glucose).

8.  Entitlement to service connection for cardiovascular disorder, to include calcific aortic stenosis with chest pain.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from March 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and November 2011, and November 2014 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In March 2011, the RO granted service connection for bilateral hearing loss, tinnitus, and asbestosis with shortness of breath, assigning each an initial 10 percent disability rating.  The RO also denied service connection for severe calcific aortic stenosis with chest pain.  In November 2011, the RO continued a 10 percent disability rating for the service-connected asbestosis and denied entitlement to a TDIU.  In November 2014, the RO denied the Veteran's claim for erectile dysfunction, headaches, an acquired psychiatric condition, to include major depressive disorder, sleep apnea, and diabetes mellitus claimed as impaired fasting glucose.  

The Board has re-characterized the issue of service connection for impaired fasting glucose and depression as set forth above to ensure consideration of alternative current diagnoses within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the case was previously before the Board in December 2015, where some of the issues on appeal were remanded for further evidentiary development.  

The issues of entitlement to service connection for cardiovascular disease, diabetes mellitus, sleep apnea, acquired psychiatric condition to include major depressive disorder, headaches, erectile dysfunction, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to auditory acuity of no more than level VI in the right ear and level I in the left ear. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  
Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

The Merits of the Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing- threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in March 2017.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
45
50
65
75
LEFT
10
5
10
10
35

The average pure tone threshold was 59 decibels in the right ear and 15 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 100 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  

Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of VI in the right ear and I in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.  Thus, the evidence does not support a finding for an initial rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment and allows for use of Table VIA, which evaluates hearing impairment based only on pure tone averages, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.
In sum, objective testing of the Veteran's hearing revealed that a rating higher than 10 percent is not warranted for the appeal period.  The Board has considered the functional effects of the Veteran's condition.  He reported that he has difficulty localizing.  He added that he has difficulty hearing bass in the right ear, difficulty hearing people on the phone, and cannot hear people who speak into his right ear.  The Veteran did report that his hearing aid helps but does not give him enough clarity.  However, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a rating higher than 10 percent.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds that the 10 percent rating assigned is appropriate for the entire rating period.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's bilateral hearing loss disability.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

With regard to the Veteran's cardiovascular disorder claim, in the Board's December 2015 remand, the Board directed that additional records be obtained from the Naval Hospital in Pensacola regarding the Veteran's emergency room visit and admittance to the intensive care unit for chest pains.  A review of the record does not reveal that any records were requested or obtained as directed by the Board.  As there was not compliance with the Board's remand directives, the Board is again remanding this issue to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  

Turning to the remaining service connection claims, the Veteran has not been afforded a VA examination for any of the disabilities on appeal.  As the record does not contain competent medical evidence to allow the VA to decide the Veteran's claims, a VA examination is appropriate to determine the severity and etiology of his erectile dysfunction, diabetes mellitus, sleep apnea, headaches, and an acquired psychiatric disorder to include major depressive disorder.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1. Vet. App. 180, 183 (1991)(two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been remanded).  Action on the TDIU claim is therefore deferred.


Accordingly, the case is REMANDED for the following action:

1.  Search for any separately stored records of hospitalization of the Veteran for chest pain at the Pensacola Naval Hospital in April 1970.  All records/responses received must be associated with the claims file.  

2.  Obtain all outstanding VA treatment records.  All records/responses received must be associated with the claims file.  

3.  Only after all available records have been associated with the electronic claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed diabetes mellitus, sleep apnea, psychiatric disorder, headaches, and erectile dysfunction; and their relationship, if any, to the Veteran's military service.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s), and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated.  Any indicated evaluations, studies, and tests should be conducted.  

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current diabetes mellitus had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service. 

Whether it is at least as likely as not that the Veteran's diabetes mellitus is due to the Veteran's service in Vietnam and exposure to herbicide agents.

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during the Veteran's active service or is otherwise causally related to his service. 

(c) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current acquired psychiatric disorder had its onset during the Veteran's active service or is otherwise causally related to his service

(d) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current headaches had its onset during the Veteran's active service or is otherwise causally related to his service. 

(e) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current erectile dysfunction, had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service. 

(f) Whether it is at least as likely as not that any current erectile dysfunction is secondary to a diagnosis of diabetes mellitus.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions.  

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

4.  Then readjudicate the claims on appeal in light of this and all other additional evidence.  If the claims remain denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond before returning the appeal to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


